UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7866


GARY B. WILLIAMS,

                        Plaintiff – Appellant,

          v.

CARY B. BOWEN, Court Appointed Attorney at Law; TRACY
THORNE-BEGLAND, Deputy Commonwealth Attorney for the City
of Richmond; C. T. WOODY, Sheriff of the City of Richmond;
E. DAVIS, Mr., Richmond Sheriff's Deputy who helps deliver
mail, Richmond City Jail; VIRGINIA GENERAL ASSEMBLY, The
state's law making body,

                        Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cv-00139-HEH)


Submitted:   January 23, 2014              Decided:   January 28, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Buterra Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gary   Buterra     Williams       appeals   the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the    record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Williams       v.    Bowen,    No.    3:12-cv-00139-HEH       (E.D.     Va.

Sept. 23, 2013).           We dispense with oral argument because the

facts    and    legal     contentions      are    adequately     presented     in   the

materials       before    this   court     and    argument      would   not   aid   the

decisional process.



                                                                              AFFIRMED




                                            2